NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HARDIAL SINGH,                                  No.    18-71022

                Petitioner,                     Agency No. A095-630-059

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Hardial Singh, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen and

terminate removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen and review de

novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Singh’s third, untimely

motion to reopen where he failed to show he qualified for any exception to the time

and number limits for motions to reopen. See 8 U.S.C. § 1229a(c)(7)(A), (C).

       We lack jurisdiction to consider Singh’s unexhausted contention that the

BIA erred in failing to apply equitable tolling. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004) (no jurisdiction to review issues where petitioner failed to

exhaust the claim before the BIA).

       We further lack jurisdiction to review the BIA’s decision not to exercise its

sua sponte authority to reopen where Singh has not shown a legal or constitutional

error, and the BIA provided sufficient reasoning. See Bonilla, 840 F.3d at 587-88

(this court’s review of denials of sua sponte reopening is limited to identifying

legal or constitutional error); Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (“What is required is merely that [the BIA] consider the issues raised, and

announce its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and thought and not merely reacted.” (internal quotation marks

and citation omitted)); 8 C.F.R. § 1003.2 (“The Board has discretion to deny a

motion to reopen even if the party moving has made out a prima facie case for

relief.”).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.



                                          2                                    18-71022